Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the Final Office action in response to the Amendment filed on 11/15/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0135476 to Chen et al (hereinafter Chen).
Chen discloses (Claim 1). A drawer rail for a drawer pull-out guide, the drawer rail comprising: a first rail 30 configured to be fixed to a drawer; a second rail 26 configured to be arranged on a carcass rail or on a central rail of a drawer pull-out guide, the first rail and the second rail being configured to be connected to one another by sliding onto each other; a spring element 58 (Figs. 7-8) arranged on a first one of the first rail or the second rail; and a protrusion (defined by pressing portion 56) arranged on Claim 2). The drawer rail according to claim 1, wherein the first rail, starting from a front-end region of the second rail, can be slid towards a rear-end region of the second rail, wherein the protrusion co-operates with the spring element 58 only over a partial region immediately preceding the rear-end region of the second rail; (Claim 3). The drawer rail according to claim 1, wherein each of the first rail 30 and the second rail 26 includes a side limb extending in a longitudinal direction of the rails, wherein the spring element and the protrusion are each located in a side limb of a respective one of the first rail and the second rail; (Claim 4). The drawer rail according to claim 3, wherein each of the spring element and the protrusion protrudes transversely from the side limb of the respective one of the first rail and the second rail; (Claim 5). The drawer rail according to claim 1, wherein the protrusion has an integral one-piece configuration with the second one of the first rail and the second rail; (Claim 6). The drawer rail according to claim 1, wherein the spring element 58 is elastically bendable or reversibly deformable in a direction extending transversely to a longitudinal direction of the rail; (Claim 7). The drawer rail according to claim 1, wherein the protrusion is configured so as to be substantially rigid in a direction extending transversely to a longitudinal direction of the rail; (Claim 12). The drawer rail according to claim 1, wherein the first rail 30 and the second rail 26, in a Claim 13). A drawer pull-out guide comprising (such as shown in Figs. 1-3) a carcass rail to be fixed to a furniture carcass and the drawer rail according to claim 1, wherein the drawer rail is displaceably supported relative to the carcass rail; (Claim 14). The drawer pull-out guide according to claim 13, comprising (such as shown in Figs. 1-3) a central rail displaceably supported between the carcass rail and the drawer rail; (Claim 15). An item of furniture comprising (such as shown in Figs. 1-3) a furniture carcass; a drawer displaceably supported relative to the furniture carcass; and the drawer rail according to claim 1, wherein the first rail is pre-mounted to the drawer and the second rail is pre-mounted to the furniture carcass, and the first rail pre-mounted to the drawer is configured to be connected to the second rail by sliding the first rail onto the second rail; (Claim 16). The drawer rail according to claim 6, wherein the spring element 58 is a spring tab 58 or a spring tongue 58 on one of the first rail and the second rail; (Claim 17). The drawer rail according to claim 7, wherein the protrusion is an embossing (offset laterally from side limb of the rail) on one of the first rail and the second rail; (Claim 18). A drawer rail for a drawer pull-out guide, the drawer rail comprising: a first rail 30 configured to be fixed to a drawer; a second rail 26 configured to be arranged on a carcass rail or on a central rail of a drawer pull-out guide, the first rail and the second rail being configured to be connected to one another by sliding onto each other; a spring element 58 arranged on a first one of the first rail or the second rail; and a protrusion (defined by pressing portion 56) arranged on a second one of the first rail or the second rail, the position and extension of the protrusion on the second one of .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Chen discloses all the elements as discussed above except for the limitations recited in Claims 8 and 19.
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious and well within the level of one skilled in the art to modify the structure of Chen such that the spring element is one of at least two spring elements arranged on the first one of the first rail or the second rail, and the protrusion is one of at least two protrusions arranged on the second one of the first rail or the second rail, the at least two spring elements being spaced apart from each other in a longitudinal direction of the first one of the first rail or the second rail and co-operating with the at least two protrusions spaced from each other in the longitudinal direction on the second one of the first rail or the second rail in a connected condition of the first rail and the second rail.  
Allowable Subject Matter
Claims 9-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
January 12, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637